DETAILED ACTION
This office action is a response to the amendment filed on 08/29/2022 in which claims 1-17 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 being unpatentable over McCormack et al (US 9635061 B2) in view of Jones et al (US 2013/0198657 A1) and FUKUDA (US 2020/0065523 A1).

Regarding claim 1, McCormack discloses a method of operating a computer system configured to manage a digital conference call including a virtual holding queue (Fig.2; 202, 205, 102, 112, 234, active conference session which includes digital conference call, waiting conference session which can be considered as virtual holding queue; abstract; conference handling system managing conference call), the method comprising:
establishing, by the computer system, the digital conference call connecting a plurality of current attendees (Fig.2; 202, 205, 206, 212, 208, 214, 210, 216, 102, 112, Column 7; lines 1-10; conferees are communicated via conference bridge;);
determining and classifying, by the computer system, in real-time a confidentiality status of data being exchanged by the plurality of current attendees through the digital conference call (abstract; routing module determines contextual status of the active session;  Column 10; lines 30-41; determining presence status of the call based on the data of conference such as “discussion on sales of product x” wherein discussion on sales of product x can be considered as confidential data because conference call is confidential conference call please see Column 3; lines 35-37 )
profiling at least one caller attempting to join the digital conference call (Column 10; lines 23-30; specific profile of caller or conferee to join the conference call; Column 10; lines 1-5; profile of callers is stored in database);
enforcing, by the computer system, an eligibility criteria for the at least one caller to join the digital conference call based on the confidentiality (Column 3; lines 35-37; confidential conference call; Column 8; lines 43-45; confidential) status of the data.(Column11; lines 44-47; the conference handling system may intelligently add people to the conference that is occurring based on contextual status of the active conference call; Column 2; lines 59-61; allow conferees to automatically join for particular segments of a conference based on contextual status of the conference; Column 10; lines 23-30; determine presence status of the conference call such as discussion on product x . the discussion product x can be considered as confidentiality status of the data because conference call is confidential wherein allow conferees to automatically join conference and intelligently add people to the conference can be considered as enforcing an eligibility criteria)
McCormack does not explicitly disclose profiling each of the current attendees;
modifying at least one content restriction on the data being exchanged in response to the profiling of the current attendees and the at least one caller.
Jones discloses profiling each of the current attendees (Fig.4; 402a-402c; Fig.6; 604; 602; 402a-402e; profiles of public participants and private participants; paragraph [0028]; profiles of participants or current attendees);
modifying at least one content restriction on the data being exchanged (paragraph[0039]; updating conference user interface which provides private participants able to see messages, documents, media, content shared between public participants, provides private participants able to exchange message, shared document, privately interact with each other please see paragraph [0016] wherein content visibility such as view messages, documents, media, content shared and content interactivity such as privately interacting can be considered as context restriction on the data. After modifying, allowing private participants to let content visibility and  content interactivity on the data which is restricted before); in response to the profiling of the current attendees and the at least one caller (paragraph [0023]; configuration parameters is configured according to user profile parameters, paragraph [0039] ; based on configuration parameters related to profile has been changed, updating or modifying conference user interface which let private participants able to listening conference, viewing document, content  shared of public participants and  able to exchange message, shared document, privately interact with each other please see paragraph [0016];) and
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method confidential status of conference of McCormack with the method public conference and private conference with modifying accessing content of Jones in order to support two-way communication between the private participants but disabling presentation to the public participants taught by Jones. (Jones; paragraph [0026])
McCormack in view of Jones does not explicitly disclose determining and classifying in a confidentiality status of data being exchanged by the plurality of current attendees through the call by analyzing the data for indicators of confidentiality.
FUKUDA discloses determining and classifying in a confidentiality status of data being exchanged by the plurality of current attendees through the call by analyzing the data for indicators of confidentiality. (abstract; detecting transferred data or exchanged data between user that includes sensitive information such as personal information, determining and categorizing the level of the sensitive information according to the filtering rule please see Fig.4, Fig.6, S14, S16, S18, S20, Fig.8A, paragraph [0022], [0038] and [0039]; filtering or classifying status or level of sensitive data based on the type of information such as disease of the user) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method confidential status of conference of McCormack and the method disclosing private conference with modifying accessing content of Jones with the method filtering transferred data or exchanged data between users of FUKUDA in order to classify the level or status of sensitive information taught by FUKUDA.

Regarding claim 2, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, wherein the data comprises at least one of voice data of the current attendees, image data, and video data. (McCormack; Column 8; lines 50-57; the data includes speech of attendees which is voice data; speech recognition tool is used)

Regarding claim 3, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, McCormack in view of FUKUDA does not explicitly disclose the modifying includes at least one of a change in visibility of the data and a change in an available interaction available to the current attendees.
Jones discloses the modifying (Fig.3; 310, 312, 314; paragraph [0039]; updating conference user interface; private participants are able to listening the audio conference, viewing any message, documents, media, other content shared of public participants via private conference interface please see paragraph [0016]) includes at least one of a change in visibility of the data  and a change in an available interaction available to the current attendees.(paragraph [0016]; private participants are able to experience the interactions of the public participants such as listening to the audio conference, viewing any documents, content shared between public participants)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method confidential status of conference of McCormack in view of FUKUDA with the method public conference and private conference with modifying accessing content of Jones in order to support two-way communication between the private participants but disabling presentation to the public participants taught by Jones. (Jones; paragraph [0026])

Regarding claim 4, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, The embodiments of McCormack in view of Jones and FUKUDA disclosing the modifying includes updating interface for private participants to able to listening the conference call and viewing the documents or content of public participants. 
The embodiments of McCormack in view of Jones and FUKUDA does not explicitly disclose dynamically restricting the at least one caller based on the eligibility criteria.
However, the other embodiment of Jones discloses dynamically restricting the at least one caller based on the eligibility criteria. (paragraph [0025]; audio streams may be muted or disabled so that they are not presented to the public participants)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method modifying accessing the content based on eligibility of the embodiments of McCormack in view of Jones  and FUKUDA with the method disclosing disabling audio presentation to the participants of the other embodiment of Jones in order to protect confidential information taught by Jones.

Regarding claim 5, McCormack in view of Jones and FUKUDA discloses the method of Claim 4, the embodiments of McCormack in view of Jones and FUKUDA does not explicitly disclose the restriction of the at least one caller comprises at least one of disabling at least one of audio data, video data and viewing functionalities until the digital conference call has completed.
The other embodiment of Jones discloses the restriction of the at least one caller comprises at least one of disabling at least one of audio data, video data and viewing functionalities until the digital conference call has completed (Jones; paragraph [0025]; disabling the presentation to the public participants if the participant is public participant, it is obvious that restriction is performed until the conference call has completed), blurring of shared presentation content exchanged through the digital conference call, preventing the at least one caller from joining the conference call using a first privilege parameter related to the shared presentation content, distorting the data for the at least one caller who is joined to the digital conference call using a second privilege parameter related to audio content of the data, blurring, in a user interface of each of the current attendees, names of one or more of the current attendees, and preventing the at least one caller from joining the digital conference system while alerting the at least one caller to re-join after a specified time T, where T is a predicted duration of the digital conference call.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method modifying accessing the content based on eligibility of the embodiments of McCormack in view of Jones and FUKUDA with the method disclosing disabling audio presentation to the certain participants of the other embodiment of Jones in order to protect confidential information taught by Jones.

Regarding claim 6, The embodiments of McCormack in view of Jones and FUKUDA discloses the method of Claim 4, further comprising creating the virtual holding queue for holding the at least one caller attempting to join a next digital conference call, wherein the holding is established for a specified time T based on the established eligibility criteria.(McCormack; Fig.4A; 410; create waiting conference session for conferees to join the conference call; it is obvious that conferees are being holding in waiting room for a period of time until they are eligible to join the conference session; Column 7; lines 29-44; conferee is waiting for the running conference in the waiting room for a period time to join a next conference call)

Regarding claim 7, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, wherein determining that the at least one caller in the virtual holding queue is eligible to confidentiality restrictions based on a contextual profile analysis of the at least one caller (McCormack; Column 10; lines 20-30; analyzing conferees based on specific profile to add to the conference call which include confidential content please see column 8; lines 40-50); and a real-time analysis and classification of the data being exchanged. (McCormack; Column 12; lines 1-15; analyzing real-time data of confidential status data of conference call; Column 8; lines 50-56; determine presence status of a conference session for conferee to join conference call based on data is being exchanged please see column 7; lines 50-57)

Regarding claim 8, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, further comprising automatically admitting the at least one caller to the digital conference call (McCormack; Column 2; lines 59-61; allow conferees to automatically join for a particular segments of a conference based on contextual status of the conference after a specified time has passed such as waiting time please see column 2; lines 35-40) after a specified time T has elapsed (McCormack; Column 2; line 35-40; there is waiting time before adding people the conference call because routing the conferee in the waiting room based on contextual status of the conference) and the data being exchanged is determined (McCormack; Column 10; lines 37-41; determine presence status of the conference call such as discussion on sales of product x), by the computer system, to be not confidential to the at least one caller. (McCormack; Column 11; lines 44-47; the conference handling system intelligently add people to the conference that is occurring based on contextual status of the active conference call, Column 3; line 34-37; the conference call is confidential meeting, since the people is intelligently added to the conference call, the data being exchanged is not confidential to them)

Regarding claim 9, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, further comprising: loading the at least one caller to a virtual holding queue prior to admittance to the digital conference call based on a contextual profile analysis of the at least one caller (McCormack; Column 2; lines 13-20; adding conferees with a specific profile in the waiting room; providing service to the conferee into the waiting room based on contextual status of data) and a real-time analysis and classification of the data being exchanged (McCormack; Column 12; lines 2-12; based on contextual status of data exchanged in the conference call such as conferee says “let’s wrap up the meeting in 5 minutes” which is analyzed and classified to hold the conferee in the waiting room ) ; and
assessing an eligibility of the at least one caller for the digital conference call while the at least one caller is in the virtual holding queue. (McCormack; Column 10; lines 23-30; determine conferee in the waiting room has similar profile (i.e. accessing eligibility) to add the conference room)

Regarding claim 10, McCormack in view of Jones and FUKUDA discloses the method of Claim 1, further comprising displaying, automatically, an agenda in the virtual holding queue. (Column 11; lines 1-25; providing web content related to agenda of their conference to the conferee in the waiting room; claim 9; pushing web content such as agenda to the conferee in the waiting session)

Regarding claim 11, McCormack in view of Jones and FUKUDA discloses the method of Claim 9, further comprising:
McCormack in view of FUKUDA discloses identifying, dynamically, a control agent (McCormack; Column 2; lines 40-50; enabling moderators to control access to a conference bridge to place conferees in the waiting room wherein the function of enabling moderator can be considered as identifying moderator or control agent)  for controlling admittance of the at least one caller to the digital conference call from the virtual holding queue; enabling access of the control agent to one or more controls for controlling admittance to the digital conference call.(McCormack; column 6; lines 10-20; the conference handling system supports moderator of the conference session to add the conferee to the conference call)
McCormack in view of FUKUDA does not explicitly disclose identifying at least one of the current attendees as a control agent.
Jones discloses identifying at least one of the current attendees as a control agent. (claim 15; private participant is designated by one of the corresponding participants that means the corresponding participant is identified as control agent)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method identifying control agent to add the conferee in the waiting room to the running conference of McCormack with the method identifying current attendee or participant as control agent of Jones in order to enable the participant to access the private conference taught by Jones.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 1 as a non-transitory computer readable medium of the method claim 1.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3 as the non-transitory computer readable medium of the method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4 as the non-transitory computer readable medium of the method claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 6 as the non-transitory computer readable medium of the method claim 6.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 7 as the non-transitory computer readable medium of the method claim 7.

Regarding claim 17, claim 12 is rejected for the same reason as set forth in claim 8 as the non-transitory computer readable medium of the method claim 8.

Response To Argument
6.	The applicant’s argument has been carefully considered but moot.
Conclusion
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Xia et al. US 2020/0344351 A1 which discloses calls are on hold while conference call has not completed.
GAUDIN et al. US 2008/0159490 A1 which discloses managing conference call between participants and external user based on conferencing policy.
Jain et al. US 2007/0067387 A1 which discloses conference system in which moderator activates the waiting room and temporary blocking/restoring of participants.

8.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452